UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7169


DAVID A. BROWN,

                  Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00224-JLK-RSB)


Submitted:   December 16, 2014              Decided:   January 2, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Brown, Appellant Pro Se. Matthew P. Dullaghan, Senior
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David A. Brown seeks to appeal the district court’s

order    denying     his    motion   for    production       of    documents      in    his

pending action under 28 U.S.C. § 2254 (2012).                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),       and   certain   interlocutory         and    collateral         orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Brown

seeks    to    appeal   is    neither   a       final    order    nor    an   appealable

interlocutory or collateral order.                  Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this      court   and   argument       would    not    aid    the   decisional

process.

                                                                               DISMISSED




                                            2